PER CURIAM.
Petitioner was convicted and sentenced on or about November 17, 1986 for burglary of a dwelling and aggravated battery. The state agrees that petitioner has shown that he is entitled to belated appellate review. See Baggett v. Wainwright, 229 So.2d 239 (Fla.1969) and State v. Meyer, 430 So.2d 440 (Fla.1983).
Therefore we grant petitioner’s petition for writ of habeas corpus review. We remand this cause to the trial court with *412instructions to appoint appellate counsel in his belated appeal.
HABEAS CORPUS GRANTED.
DOWNEY, LETTS and DELL, JJ., concur.